Title: From George Washington to Benjamin Harrison, Sr., 27 March 1781
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     Dear Sir
                     Head Quarters New Windsor 27th March 1781
                  
                  On my return from New port, I found your favor of the 16th of February, with its inclosures, at Head Quarters.  I exceedingly regret that I could not have the pleasure of seeing you, not only from personal motives, but because I could have entered upon the subject of your mission in a much more full and free manner, than is proper to be committed to paper.
                  I very early saw the difficulties and dangers to which the southern States would be exposed for want of resources of Cloathing Arms—and Ammunition, and recommended Magazines to be established as ample as their circumstances would admit.  It is true they are not so full of Men as the Northern States, but they ought, for that reason, to have been more assiduous in raising a permanent force, to have been always ready, because they cannot draw a head of Men together as suddenly as their exigencies may require.  That policy has, unhappily, not been pursued either here or there, and we are now suffering, from a remnant of a British Army, what they could not, in the beginning, accomplish with their force at the highest.
                  As your requisitions go to Men—Arms—Ammunition and Cloathing, I shall give you a short detail of our situation and prospects as to the first, and of our supplies and expectations as to the three last.
                  By the expiration of the times of service of the old troops—by the discharge of the Levies engaged for the Campaign only—and by the unfortunate dissolution of the pennsylvania line, I was left, previous to the late detachment under the Marquis de la Fayette, with a Garrison barely sufficient for the security of West point, and two Regiments in Jersey to support the communication between the Delaware and North River.  The York troops I had been obliged to send up for the security of the Frontier of that State.  Weak however as we were, I determined to attempt the dislodgment of Arnold in conjunction with the French Fleet and Army, and made the detachment to which I have alluded.
                  In my late tour to the Eastward, I found the accounts, I had received of the progress of recruiting in those States, had been much exaggerated, and I fear we shall, in the end, be obliged to take a great proportion of their quotas in levies for the Campaign, instead of Soldiers for three years or for the War.  The Regiments of New York having been reduced to two—They have but few Infantry to raise—Jersey depends upon voluntary inlistments, upon a contracted Bounty, and I cannot therefore promise myself much success from the mode.  The pennsylvania line, you know, is ordered to compose part of the southern Army.  General Wayne is so sanguine as to suppose he will be able to move on with 1000 or 1200 Men, but I fancy he rather overrates the matter—You will readily perceive from the foregoing state, that there is little probability of adding to the force already ordered to the southward—For should the Battalions, from New Hampshire to New Jersey inclusive, be compleated, (a thing not to be expected) we shall, after the necessary detachments for the Frontiers and other purposes are made, have an Army barely sufficient to keep the enemy in check at New York.  Except this is done, they will have nothing to hinder them from throwing further reinforcements to the Southward; and to be obliged to follow, by land, every detachment of their Army, which they always make by sea, will only end in a fruitless dissipation of what may be now called the Northern Army.  You may be assured that the most powerful diversion that can be made in favor of the southern States, will be a respectable force in the neighbourhood of New York.  I have hitherto been speaking of our own resources—should a reinforcement arrive to the French Fleet and Army, the face of matters may be intirely changed.
                  I do not find that we can, at any rate, have more than two thousand Stand of Arms to spare, perhaps not so many; for should the Battalions, which are to compose this Army, be compleat, or nearly so, they will take all that are in repair or repairable.  The two thousand stand came in the Alliance from France, and I have kept them apart for an exigency.
                  Our Stock of Ammunition, tho’ competent to the defensive, is, by a late estimate of the commanding Officer of Artillery, vastly short of an offensive operation of any consequence.  Should circumstances put it in our power to attempt such an one, we must depend upon the private Magazines of the States and upon our Allies—On the contrary, should the defensive plan be determined upon, what ammunition can be spared, will be undoubtedly sent to the Southward.
                  Of Cloathing we are in a manner exhausted.  We have not enough for the few Recruits which may be expected, and except that, which has been so long looked for and talked of from France, should arrive, the troops must, next Winter, go naked, unless their States can supply them.
                  From the foregoing representation, you will perceive that the proportion of the Continental Army already allotted to southern service is as much as, from present appearances, can be spared for that purpose—And that a supply of Arms—Ammunition or Cloathing of any consequence must depend, in great measure, upon future purchases or importations.
                  Nothing which is within the compass of my power shall be wanting to give support to the southern States, but you may readily conceive, how irksome a thing it must be to me to be called upon for assistance, when I have not the means of affording it.  I am with the greatest Regard Dear Sir your most obt and hble Servt
                  
                  
                     Go: Washington
                  
                  
                     Duplicate.  It is feared that the original miscarried with the last Weeks Mail, which is missing and is supposed to have been taken and carried into New York.
                  
                  
               